                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES EDWARD GRANT,

                                               JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                        18-cv-856-jdp
v.


JON SCHULTZ,

      Defendant.




      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.



           /s/                                               10/23/2018

          Peter Oppeneer, Clerk of Court                          Date
